--------------------------------------------------------------------------------

Exhibit 10.6
 
[image2.jpg]


August 7, 2013


Peter Blackmore
c/o ShoreTel, Inc.
960 Stewart Drive
Sunnyvale, CA  94085


Dear Peter,


We are pleased to extend you a transitional offer of  employment with ShoreTel,
Inc. (“ShoreTel” or the “Company”).  This letter (the “Agreement”) confirms the
agreement between you and ShoreTel regarding the terms of your continued
employment and your separation and offers you the separation compensation in
exchange for a general release of claims and covenant not to sue.


Position and Duties: You will be employed as an advisor to the Company’s Chief
Executive Officer and the Company’s Chairman of the Board.  We anticipate that
your full-time transitional employment will commence August 12, 2013 and that
your last day of employment with the Company will be the earlier of February 12,
2014 or any earlier date on which your employment ends (the “Separation Date”).
  Between August 12, 2013 and your Separation Date (the “Transition Period”) it
is expected you will devote your full-time and energy in your capacity as an
advisor to the CEO and the Company’s Chairman of the Board. Your duties during
the Transition Period will include advising and providing support as requested
by the CEO or Chairman of the Board, assisting in developing the FY14 financial
plan (annual operating plan) and FY14 executive compensation plan; providing
direction on transitioning the office of the Chief Executive Officer duties
(including overview and consultation regarding key contacts, customers and
business partners); assist in the review of FY13 Financial filings (including
the 10-K, proxy, and any 8-K filings); providing direction as needed for the
annual shareholder meeting; providing advice and communication as requested
regarding ShoreTel’s investors; as well as consulting on matters reasonably
requested by the CEO  or the Chairman of the Board.


Your transitional employment with ShoreTel is employment “at-will”. This means
that you are free to terminate your employment with ShoreTel at any time, with
or without Cause. Likewise, ShoreTel has the right to terminate your employment
with or without Cause, and with or without notice, at any time.


Resignation from the Board of Directors.  You agree that in connection with and
prior to commencing your transitional employment with the Company that you will
resign your position as a member of the Company’s Board of Directors (the
“Board”).


Transition Compensation and Benefits: Until the Separation Date, the Company
will continue to pay you your regular base salary (annualized at $400,000), and
you will continue to be eligible for benefits currently afforded to you,
including participation in the ESPP, 401(k) Plan, continued vesting of your
equity awards and Company-sponsored health benefit plans to the fullest extent
allowed by such plans. In addition to the foregoing, you will be eligible to
receive your bonus for the second half of the Company’s 2013 fiscal year for
which you were eligible in your capacity as the Company’s Chief Executive
Officer, subject to determination and approval by the Company’s Board (the
“2HFY13 Bonus”).  For the avoidance of doubt, the parties agree that you will
not be eligible for any bonus that relates to the Company’s 2014 fiscal year and
you will no longer accrue vacation on August 12, 2013.

--------------------------------------------------------------------------------

Final Payment of Wages and Vacation Pay.  You will be provided a final paycheck
for all salary, reimbursable expenses, accrued vacation through August 12, 2013
and any similar payments due you from the Company as of the Separation Date,
regardless of whether you accept this Agreement.


Waiver of Severance and Benefits in Employment Agreement: By accepting this
offer and signing this Agreement you expressly acknowledge and waive any and all
rights you may have in connection with a termination of employment as set forth
in your employment agreement between you and the Company dated December 9, 2010
(the “Employment Agreement”), including any rights you may have with respect to
equity vesting acceleration, cash severance and Company’ reimbursement of COBRA
premiums.  For the avoidance of doubt, your execution of this Agreement serves
as your acknowledgement that you are not entitled to, and do waive, any of the
severance, vesting acceleration and benefits that are set forth in your
Employment Agreement.


Severance Benefits.  If the Company terminates your employment without Cause
prior to February 12, 2014, then, although you otherwise would not have been
entitled to receive any severance benefits from the Company, provided you have
signed this Agreement and if you sign and do not revoke a general release and
waiver of claims in a form reasonably acceptable to the Company, which shall be
substantially in the form attached hereto (the “Second Release”) and satisfy all
conditions stated in the Second Release to make such release effective within
sixty (60) days following your termination, then, (i) the Company will continue
to pay you your base salary through February 12, 2014, (ii) the Company will pay
you in a lump sum your 2HFY13 Bonus, to the extent such bonus has not already
been paid to you,  (iii) you will be entitled to accelerated vesting of your
outstanding equity awards as though you had remained employed with the Company
through February 12, 2014, and (iv) the Company will reimburse you for the
number of full months of COBRA premiums that you will incur up to and through
February 12, 2014; provided you timely elect COBRA continuation coverage and the
Company determines that such reimbursement would not violate applicable law
(including, without limitation, Section 2716 of the Public Health Service Act).
 If the Company reasonably believes that providing such COBRA reimbursement
would violate applicable law, it will, in lieu of such reimbursement provide you
with a taxable lump sum payment equal to the cost of such COBRA premiums.  
Following your termination of employment, you will not be eligible for employee
benefits, including participation in the ESPP and the Company’s 401(k) Plan.
 Any severance benefits that otherwise would have been provided to you during
this sixty (60) day period will be provided once the Second Release is delivered
by you and is effective.    For clarity, if you voluntarily resign your
employment or the Company terminates your employment for Cause prior to February
12, 2014, you will not be entitled to any of the severance benefits set forth in
this paragraph.  For purposes of this Agreement, “Cause” will have the meaning
set forth in your Employment Agreement.


Release of Claims.  The payments and promises set forth in this Agreement are in
full satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which you may be entitled by
virtue of your employment with the Company or your separation from the Company.
 In consideration for receiving the severance benefits described herein, to the
fullest extent permitted by law, you waive, release and promise never to assert
any claims or causes of action, whether or not now known, against the Company or
its predecessors, successors or past or present subsidiaries, stockholders,
directors, officers, employees, consultants, attorneys, agents, assigns and
employee benefit plans (collectively, “Releasees”) with respect to any matter,
including (without limitation) any matter related to your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs, claims of wrongful discharge, constructive
discharge, emotional distress, defamation, invasion of privacy, physical injury,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the Texas Commission on Human Rights Act, the California
Fair Employment and Housing Act, the Age Discrimination in Employment Act or
Older Workers Benefit Protection Act, the Americans with Disabilities Act and
all other laws and regulations relating to employment.  However, this release
covers only those claims that arose prior to the execution of this Agreement and
only those claims that may be waived by applicable law.  Execution of this
Agreement does not bar any claim that arises hereafter, including (without
limitation) a claim for breach of this Agreement.  Also, this release does not
waive your right to indemnification from the Company that you may otherwise have
in connection with your services to the Company as an officer and the rights of
which are set forth in an indemnification agreement between you and the Company.

--------------------------------------------------------------------------------

Waiver.  You expressly waive and release any and all rights and benefits under
Section 1542 of the California Civil Code (or any analogous law of any other
state), which reads as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Covenant Not to Sue.  To the fullest extent permitted by law, at no time
subsequent to the execution of this Agreement will you pursue, or cause or
knowingly permit the prosecution, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency, or any other
tribunal, of any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, which you may now have, have ever had, or may in
the future have against Releasees, which is based in whole or in part on any
matter released by this Agreement.  Nothing in this paragraph shall prohibit you
from filing a charge or complaint with a government agency where, as a matter of
law, the parties may not restrict your ability to file such administrative
complaints.  However, you understand and agree that, by entering into this
Agreement, you are releasing any and all individual claims for relief, and that
any and all subsequent disputes between you and the Company shall be resolved
through arbitration.  To that end, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and ShoreTel agree that
all such disputes, including but not limited to, claims of harassment,
discrimination, and wrongful termination, shall be settled by arbitration held
in Santa Clara County, California, under the Arbitration Rules set forth in the
California Code of Civil Procedure Section 1280, et seq., including Section
1283.05, (the “Rules”), and pursuant to California law. A copy of the Rules will
be available for your review prior to signing this agreement.


Taxes and Choice of Law.   All amounts payable to you pursuant to this Agreement
will be subject to applicable withholding taxes.  For purposes of this
Agreement, with respect to any payment that is subject to (and not exempt from)
Section 409A of the Code, no payment shall be made on termination of your
employment unless such termination is a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code, and Section 1.409A-1(h) of
the regulations thereunder.  This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).


Effective Date and Revocation.  You have up to 21 days after you receive this
Agreement to review it.  You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement.  Furthermore, you
have up to seven days after you sign this Agreement to revoke it.  If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me.  If you do not revoke this Agreement, the eighth day after
the date you sign it will be the “Effective Date.”  Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.
 
[Remainder Blank]

--------------------------------------------------------------------------------

Execution.  This Agreement may be executed in counterparts, each of which will
be considered an original, but all of which together will constitute one
agreement.  Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.


Please indicate your agreement with the above terms by signing below.


Sincerely,


/s/ Chuck Kissner
 
 
 
Chuck Kissner
 
Chairman of the Board
 



I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future
 
/s/ Peter Blackmore
August 7, 2013
Peter Blackmore
Date

 



--------------------------------------------------------------------------------